Citation Nr: 1431997	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-19 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder prior to March 17, 2013, and in excess of 30 percent for PTSD from June 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and MC


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1964 to March 1968.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This case was most recently before the Board in October 2013.

The October 2013 Board decision denied a rating in excess of 30 percent for the Veteran's PTSD, dismissed the issue of entitlement to an increased initial evaluation in excess of 10 percent for service-connected scar, left thigh, and remanded the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the October 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  A March 2014 Joint Motion For Partial Remand (Joint Motion) requested that the Court vacate only that part of the Board's decision that denied entitlement to a rating in excess of 30 percent for the Veteran's PTSD.  In March 2014, the Court issued an Order that granted the Joint Motion.

In May 2013 the Veteran testified via video conference hearing at the RO before the undersigned.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, however, that he is unemployed due to his service-connected disabilities, and the issue of entitlement to a TDIU is therefore not before the Board.

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The more probative, competent, and credible evidence does not support a finding that left ear or right ear hearing loss was present in service, that left ear or right ear hearing loss disability was demonstrated to a compensable degree within a year of discharge from service, or that there is a nexus or link between left ear or right ear hearing loss disability and the Veteran's active service.

2.  The Veteran had acoustic trauma in service and has provided credible lay evidence of a continuity of tinnitus symptoms in service and since service.


CONCLUSIONS OF LAW

1.  Left ear or right ear hearing loss disability was not incurred in, or aggravated by, active service, nor may they be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to grant the Veteran's claim of service connection for tinnitus, any deficiency as to VA's duties to notify and assist, as to that issue, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in August 2007 and March 2008, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the August 2007 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records.  In November 2013 the Veteran underwent a VA audiological examination that addresses the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate.  The November 2013 VA examiner elicited information concerning the Veteran's military service, and the noise exposure received therein.  The opinion considered the pertinent evidence of record, the Veteran's lay history, included specific reference to the Veteran's service treatment records, and provided a rationale for its conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Significantly, as noted, in November 2013 the Veteran underwent a VA examination that addressed the medical matters upon which this appeal will be decided.

During the May 2013 Board hearing, to assist the Veteran, the undersigned asked questions to determine the date and circumstances of the onset of the Veteran's claimed disabilities.  The undersigned also asked the Veteran questions concerning any recent evidence or examinations that may have been undertaken but that were not yet associated with claims file.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Laws-Service connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In regard to claims specific to service connection for hearing loss, the Veterans Benefits Administration Adjudication Manual states that "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  As such, service connection for sensorineural hearing loss (as an organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  Moreover, the concept of continuity of symptomatology as clarified by Walker, supra, is applicable in this case.  The November 2013 VA examiner has indicated that the Veteran's hearing loss is sensorineural in nature.

Service connection for hearing loss and tinnitus (as an organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Analysis

At his May 2013 Board hearing, the Veteran stated that he began to have ringing in his ears starting in 1965 when he was on active duty in Vietnam.  He stated that his tinnitus had continued ever since that time.  He had not worn hearing protection while in Vietnam or while on active duty.  The Veteran indicated that he was a firefighter after service and that he wore hearing protection during that job.  He also indicated that he wore hearing protection when hunting.  The Veteran essentially indicated that his hearing loss also began in service and had been continuous since that time.

The Veteran's March 1964 enlistment examination noted that the Veteran's ears were normal.  Audiometric findings (American Standards Associates (ASA) units as converted to International Standards Organization (ISO) units) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
10
5
LEFT
15
10
10
10
5

The Veteran's service treatment records noted no complaints or diagnoses relating to hearing loss, tinnitus, or any ear problems.  A service audiograms dated in December 1966 did not show hearing loss for VA purposes, and, in fact, did not show a threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz of greater than 20 decibels.

The Veteran's March 1968 service separation examination noted that the Veteran's ears were considered normal and whisper testing was 15/15 in both ears.  Audiometric findings were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
-5
0
LEFT
5
10
5
-5
0

An April 1968 VA general medical examination specifically indicated that hearing loss was not noted.

At a November 2013 VA audiological examination, bilateral hearing loss for VA purposes was shown.  The November 2013 VA examiner indicated that it was not likely that the Veteran's hearing loss was related to his military service.

Neither left ear or right ear hearing loss, nor a medical finding of a chronic clinically significant change in hearing ability in the left ear or right ear was demonstrated during the Veteran's active service.  Moreover, left ear and right ear hearing loss "disability" for VA purposes was not demonstrated to a compensable degree within the first year of discharge from such service, and was not shown until many years following service.  Significantly, there is no competent medical opinion linking left ear or right ear hearing loss disability to service, and the November 2013 VA examiner has specifically indicated that the Veteran's left ear and right ear hearing loss was not related to his military service, based on the lack of any positive in-service findings of hearing loss, a fact that was further substantiated at the time of an April 1968 VA examination shortly after service.  

Accordingly, the Board finds that the November 2013 VA examiner's opinion is probative and persuasive because it took into consideration the Veteran's medical records and history, his complaints, and provided a supporting rationale that addressed the Veteran's particular circumstances.  Simply put, here, the Veteran's specific assertion of hearing loss continuing since service is directly contradicted by more competent medical evidence both at separation and shortly thereafter and thus, is rendered less credible.

The Veteran is competent to report having sustained acoustic trauma during his periods of service, and as such is consistent with the circumstances of his service, such assertions are deemed to be credible.  The Board notes that the Veteran is also competent to provide statements concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing noise exposure and hearing loss problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran, however, lacks the medical training and expertise to opine that any current left ear or right ear hearing loss is etiologically related to acoustic trauma in service.  The November 2013 VA examiner's opinion, which was rendered by a trained medical professional, also far outweighs any lay opinion provided by the Veteran on this medically complex matter.  Accordingly, this lay evidence does not constitute competent etiological medical evidence and lacks probative value in that regard.

Further, while the Veteran is competent to report that he has had left ear and right ear hearing loss since service, the Board notes that the Veteran made no such complaints at the time of his April 1968 VA examination conducted shortly following service, and it was specifically noted at that time that hearing loss was not noted at that time.  In view of the medical evidence to the contrary, the Board does not find that the Veteran's lay statements are sufficient to establish continuity of symptomatology of left ear or right ear hearing loss.

To the extent that the Veteran may be claiming that hearing loss arose as a result of combat, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not obviate the requirement that the Veteran must submit medical evidence of a causal relationship between his current condition and service.  Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  That is, even assuming combat status, the Veteran must provide satisfactory evidence of a relationship between his service and the hearing loss disability on appeal.  He has not done so in this case.

In sum, service connection for left ear and right ear hearing loss is not warranted.

Concerning the issue of service connection for tinnitus, the Board acknowledges that the Veteran is competent to report that he experiences ringing in his ears, which is the clinical feature of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board observes that the Veteran's statements as to continuity of tinnitus symptomatology since service are reliable and have been consistent.  The Board finds that the Veteran's lay statements are sufficient to establish continuity of symptomatology.  As such, service connection for tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

As for the issue of entitlement to an increased rating for PTSD, the Joint Motion noted that the October 2013 Board decision had not considered certain VA medical records dated from March 2013 to May 2013 showing treatment for PTSD that were (constructively) of record at that time.  In addition, the Board observes that VA PTSD treatment records dated in November 2013 have also been associated with the Veteran's claims file.  

Also of note is a January 2014 rating decision which assigned the Veteran a 100 percent rating for PTSD from March 17, 2013 through May 31, 2013 for a temporary total hospitalization rating under 38 C.F.R. § 4.29.

In light of the VA records, and in light of the lack of current findings, a new VA examination is warranted to determine the current severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records pertinent to treatment for PTSD dated since November 6, 2013, and associate them with the record.

2.  Following completion of the above, the Veteran should be afforded a VA examination to determine the severity of his service-connected PTSD.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.

3.  Thereafter, readjudicate the issue of entitlement to an increased rating for PTSD.  If the benefit sought on appeal remains denied, the Veteran and representative should be furnished an appropriate supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


